DETAILED ACTION
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 6, 8, 9, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugimoto et al. (WO 2014/051067), machine translation.
Regarding claims 1, 13, and 14, Sugimoto discloses a lithium secondary battery comprising:
a binder for positive electrodes;
the binder for positive electrodes contains a nitrile group-containing acrylic polymer and a fluorine-containing polymer (fluorocarbon resin) (abstract).
Regarding claims 2 and 3, instant claims are directed to a composition claim of composite resin. The above binder of Sugimoto would be capable of being used for forming a positive electrode mixture. In other words, the recited positive electrode active material is not structurally part of the composite resin itself.
Regarding claim 6, Sugimoto discloses 2-ethylhexyl ester acrylate (para 0204; Example 1), which reads on Formula (III) having an alkyl group of 8 carbons, and butyl-acrylate, which reads on Formula (III) having an alkyl group of 4 carbons (para 0206; Example 12). Also see examples for the Formula (III) (para 0091-0092).
Regarding claim 8, Sugimoto discloses specific examples of the nitrile group-containing monomer include acrylonitrile (para 0059; para 0206, Example 12).
Regarding claim 9, Sugimoto discloses wherein the fluorine-containing polymer is polyvinylidene fluoride, PVdF (para 0016).
Regarding claim 12.
Claims 1-3 and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tode et al. (US 2010/0239910).
Regarding claim 1, Tode discloses a nonaqueous electrolyte secondary battery comprising:
a binder including fluororesin and a nitrile-based polymer (abstract).
More specifically, the fluororesin is polyvinylidene fluoride (PVdF) and the nitrile-based polymer is polyacrylonitrile (PAN) (para 0042).
Regarding claims 2 and 3, instant claims are directed to a composition claim of composite resin. The above binder of Tode would be capable of being used for forming a positive electrode mixture. In other words, the recited positive electrode active material is not structurally part of the composite resin itself. However, Tode discloses LiNi0.78Co0.19Al0.03O2 (para 0041).
Regarding claim 8, Tode discloses polyacrylonitrile (PAN) (para 0042).
Regarding claim 9, Tode discloses polyvinylidene fluoride (PVdF) (para 0042).
Regarding claim 10 and 11, Tode discloses LiNi0.78Co0.19Al0.03O2 (para 0041).
Regarding claim 12, Tode discloses positive electrode slurry and current collector (para 0042).
Regarding claim 13 and 14, Tode discloses a nonaqueous electrolyte secondary battery (para 0049).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2008/0003506) in view of Sugimoto et al. (WO 2014/051067), machine translation.
Regarding claim 1, Suzuki teaches a binder resin composition for a nonaqueous electrolyte energy device (lithium ion secondary battery) comprising:
a nitrile group-containing monomer (abstract).
Suzuki does not further teach a fluorocarbon resin.

It would have been obvious to one of ordinary skill in the art before the effective filing date to have a fluorocarbon resin with a nitrile group-containing monomer provide a secondary battery which is flexible and has excellent high potential cycle characteristics, while being able to prevented from the occurrence of cracks in an electrode layer when bent (abstract).
Regarding claims 2 and 3, instant claims are directed to a composition claim of composite resin. The above binder of Suzuki in view Sugimoto would be capable of being used for forming a positive electrode mixture. In other words, the recited positive electrode active material is not structurally part of the composite resin itself.
Regarding claim 4, Suzuki teaches formula (I) with n = 1 to 50 (para 0020);
    PNG
    media_image1.png
    78
    465
    media_image1.png
    Greyscale
.
Regarding claim 5, Suzuki teaches a content of 0.001 to 0.2 mol (para 0029).
Regarding claim 6, Suzuki teaches formula (II) with R4 = hydrogen or C4-100 alkyl (para 0020);

    PNG
    media_image2.png
    93
    466
    media_image2.png
    Greyscale
.
Regarding claim 7, Suzuki teaches a content of 0.001 to 0.2 mol (para 0029).
Regarding claim 8, Suzuki teaches acrylonitrile (Table 1).
Regarding claim 9, Sugimoto discloses wherein the fluorine-containing polymer is polyvinylidene fluoride, PVdF (para 0016).
Regarding claim 12, Suzuki further teaches a current collector (para 0043) and composite layer (positive electrode mixture) (para 0044).
Regarding claims 13 and 14, Suzuki teaches positive electrode (para 0106) for a lithium ion secondary battery (para 0002).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARLOS BARCENA/Primary Examiner, Art Unit 1723